Citation Nr: 1222140	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cardiomyopathy with congestive heart failure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1974 to June 1994.

This matter came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for cardiomyopathy with congestive heart failure.  

In January 2012, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

A review of the record indicates that in August 2010, the appellant submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and a claim of entitlement to an increased rating for his service-connected headache disability.  The record currently available to the Board indicates that the RO has begun evidentiary development in connection with these claims, although there is no indication that such claims have, as yet, been adjudicated.  Thus, the Board does not have jurisdiction over these claims.  

Additionally, the Board notes that during his January 2012 VA medical examination in an April 2012 letter, the appellant claimed that he had developed "a multitude of multiple problems" as a result of his service in the Gulf War, including fatigue and gastrointestinal symptoms.  Based on his assertions, it appears the appellant may wish to file a claim of service connection for one or more chronic undiagnosed illnesses.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011) (providing for service connection for chronic, undiagnosed illness, or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome, arising from service in Southwest Asia during the Gulf War).  This matter is referred to the RO for appropriate action.  

In connection with this appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the RO.  In a July 2009 letter, the appellant was notified of the time and date of the scheduled Board hearing.  In August 2009, however, he indicated that he wished to withdraw his hearing request as his cardiologist had refused to provide him with a letter in support of his claim.  Having received no further hearing request from the appellant, the Board will proceed with consideration of his appeal.  


FINDINGS OF FACT

The most probative evidence establishes that cardiomyopathy with congestive heart failure was not present during the appellant's period of active duty or manifest to a compensable degree within the first post-service year, nor is any current cardiomyopathy with congestive heart failure causally related to his active service or any incident therein.  


CONCLUSION OF LAW

Cardiomyopathy with congestive heart failure was not incurred in active service nor may such disability be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In March 2006, also prior to the initial decision on the claim, VA sent the appellant a letter for the express purpose of complying with the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The appellant has also been afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examination report is adequate.  The opinion was provided by a qualified medical professional -- a board certified cardiologist -- and was predicated on a full reading of all available records as well as a clinical evaluation of the appellant.  The examiner also provided a rationale for the opinion rendered with citations to the pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.



Background

The appellant's service treatment records are entirely negative for complaints or findings of a heart disability, including cardiomyopathy or congestive heart failure.  His service treatment records are also silent for any mention of shortness of breath.  

At the appellant's March 1994 military retirement medical examination, his heart was examined and found to be normal on clinical evaluation.  A chest X-ray was also normal.  The radiologist specifically noted that the appellant's heart, aorta, mediastinum, and hilar structures were all normal.  

The appellant also underwent EKG in connection with his retirement examination.  The EKG report was interpreted as showing normal sinus rhythm, "moderate voltage criteria for LVH [left ventricular hypertrophy], may be normal variant," and nonspecific T-wave abnormality.  

In connection with his military retirement medical examination, the appellant completed a report of medical history on which he endorsed multiple complaints, but specifically denied having or ever having had shortness of breath, pain or pressure in his chest, palpitation or pounding heart, heart trouble, dizziness or fainting spells, and high blood pressure.  

In July 1994, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a condition which he characterized as "abnormal EKG with moderate voltage criteria for LVH." 

In connection with his claim, the appellant was afforded a VA medical examination in December 1994.  By way of history, he reported that he had undergone a number of routine EKG's in the past.  He indicated, however, that "at one point a wire was mixed up" apparently causing the abnormal reading.  The appellant indicated that he had since been reevaluated and advised that his EKG was within normal limits.  On examination of the appellant's heart, S1 and S2 were present.  There was no S3, S4, jugular venous distention, heaves, bruits, or murmurs.  An EKG showed normal sinus rhythm.  In connection with the examination, the appellant also underwent pulmonary function testing at which he reported dyspnea after severe exertion.  It was noted that the appellant had smoked cigarettes for the past 22 years.  The pulmonary function study was normal.  A chest X-ray was also normal.  The diagnoses included normal clinical examination and EKG with insufficient clinical evidence at present of acute or chronic impairment or residual thereof.  

In a November 1995 rating decision, the RO denied service connection for an abnormal EKG, finding that the appellant had no impairment or disability for which service connection could be granted.  

Subsequent post-service clinical records show that during a new patient physical in November 2000, the appellant was diagnosed as having hypertension.  He denied prior hypertension or chest pain.  He was noted to be a 25 pack year history smoker.  A physical examination was normal, as was an EKG.  

In January 2003, the appellant was seen in connection with several complaints, including some insomnia, weight gain, and some occasional shortness of breath, usually with walking.  The assessments included depression and insomnia.  In August 2003, the appellant's complaints included fatigue, mood swings, and panic attacks.  In November 2003, the diagnoses included hypomania/bipolar type II.  

In June 2004, the appellant underwent an exercise treadmill test to screen for coronary artery disease.  It was noted that he exhibited several cardiac risk factors, including hypertension and a positive family history of myocardial infarction.  The study was clinically negative.  

During a clinic visit in September 2004, the appellant's chief complaint was fatigue.  He also reported bouts of depression.  The assessments included obesity and depression.  The appellant was referred for counseling and medication.  In December 2004, he indicated that his depressive symptoms had improved significantly.  He also denied chest pain, palpitations, and dyspnea on exertion.

In August 2005, the appellant underwent a full physical.  He again denied chest pain and shortness of breath.  Cardiac examination showed a regular rate and rhythm, with normal S1 and S2, no murmurs, rubs or gallops appreciated.  The assessments included depression and hyperlipidemia.  

In December 2005, the appellant reported shortness of breath which had been increasing recently.  EKG showed nonspecific T wave changes with multiple premature ventricular contractions.  The appellant was referred to a cardiologist for additional evaluation.  

In December 2005, the appellant was seen by a private cardiologist in connection with his complaints of dyspnea on exertion, shortness of breath, and chest pain.  The cardiologist noted that the appellant's symptoms were of recent onset and that a stress test performed about one year prior had been normal.  The cardiologist also noted that the appellant's primary care provider had recently performed an EKG which had shown frequent premature ventricular contractions.  Given the appellant's symptoms, his strong family history of coronary artery disease and sudden cardiac death, and his age and hypercholesterolemia, a cardiac catherization was scheduled.

Cardiac catherization performed later that month showed normal coronary arteries, normal blood pressure, and mild to moderate cardiomyopathy with an ejection fraction around 35 to 40%.  An echocardiogram confirmed that the ejection fraction was moderately depressed.  The impressions included congestive heart failure with nonischemic cardiomyopathy.  

In January 2006, the appellant submitted a claim of service connection for congestive heart failure.  He indicated that "Service Medical Records will disclose the onset of the symptoms relevant to my recent diagnosis," although he did not specify the nature of such symptoms.  

In an April 2006 statement, a physician assistant indicated that the appellant had been his patient since June 2004.  He noted that the appellant had a history of nonischemic cardiomyopathy, hypertension, and some symptoms of shortness of breath, for which he saw a cardiologist every three months.  The physician assistant indicated that it was possible that the appellant's cardiac problems arose while he was on active duty, although he had no past medical records available for review.  

Subsequent clinical records show that the appellant received continued treatment for multiple conditions, including heart disease, obstructive sleep apnea, and insomnia related to a nonorganic mental disorder.  

In a February 2007 statement, the appellant indicated that it was his belief that his congestive heart failure had had its onset during active duty as evidenced by the fact that "I was seen for my heart in 1994 which I was experiencing difficulty in breathing."  

In January 2012, the appellant underwent VA medical examination in connection with his claim of service connection for cardiomyopathy with congestive heart failure.  The examiner noted that that he had reviewed the claims folder in detail and had extensively interviewed the appellant in connection with the examination.  During the examination, the appellant reported that his heart disease had had its onset in 1990.  He claimed that at that time, he had been evaluated by military physicians in connection with his complaints of shortness of breath with climbing stairs or walking fast.  The examiner, however, noted that he had reviewed the claims folder in detail and could find no indication that the appellant had been seen during active duty for any cardiovascular disease nor that he had had a discussion with medical personnel regarding heart disease.  The appellant reported that subsequent to service, he had undergone cardiac catherization in 2005.  The examiner reviewed the cardiac catherization notes as well additional post-service clinical records.  He noted that these records showed that the appellant had been started on Carvedilol and Lisinopril in 2006 by his cardiologist.  The appellant reported that since starting that medication, his symptoms of shortness of breath had improved, although he continued to experience daily lightheadedness and palpitations.  The examiner noted that the appellant did not offer clear cut symptoms of current heart failure or exercise limitations due to cardiovascular disease, despite the fact that such symptoms were solicited during the interview.  

After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having cardiomyopathy, nonischemic, etiology unknown with evidence of congestive heart failure in 2005/2006; normal sinus rhythm without evidence of conduction delay or major dysrhythmia.  The examiner concluded that it is not as likely as not that the appellant's cardiomyopathy/congestive heart failure was present in service, within the first post-service year, or otherwise related to his active service or any incident therein.  First, the examiner explained that there was no evidence to substantiate the claim that any degree of heart disease, nonischemic cardiomyopathy or otherwise, had been present up through 1994 or in the year thereafter.  He further explained that the findings on the 1994 EKG, compared to subsequent findings, suggested that it had been incorrectly hooked up with a limb lead reversal giving the appearance of a right axis deviation, which was not currently present, nor was it indicative of cardiomyopathy.  Finally, the examiner explained that had the appellant had cardiomyopathy or any degree of heart failure in the 1990's through 1994, he would have exhibited progressive symptoms requiring medical advice and treatment.  The examiner noted that the appellant's records did not reflect this.  

In an April 2012 statement, the appellant indicated that it was his belief that his heart condition was part of "Gulf War Syndrome."  He indicated that he had been "hit with some unknown chemical agents" and now had "a multitude of medical problems" for which he took "an extensive regimen of pills."  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

During the pendency of this claim, the appellant has advanced several theories of entitlement to service connection for cardiomyopathy with congestive heart failure.  First, he claims that his cardiomyopathy with congestive heart failure had its onset during his period of active duty as evidenced by the fact that he had shortness of breath during active duty and was evaluated by military physicians for a heart disability.  Alternatively, he contends that he had an abnormal EKG at his military retirement medical examination which was a harbinger of his current cardiomyopathy with congestive heart failure.  Most recently, the appellant has contended that service connection is warranted as his cardiomyopathy with congestive heart failure is due to "Gulf War Syndrome."  

After carefully considering the appellant's contentions in light of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for cardiomyopathy with congestive heart failure.

As a preliminary matter, the Board finds that the most probative evidence establishes that a heart disability, including cardiomyopathy and congestive heart failure, was not present during the appellant's period of active duty.  As set forth in detail above, the appellant's service treatment records are entirely silent for any mention of a heart disability, including cardiomyopathy and congestive heart failure.  Moreover, at his March 1994 military retirement medical examination, the appellant's heart was examined and found to be normal, both on clinical evaluation and on X-ray study.  

The Board has considered the March 1994 EKG which showed "moderate voltage criteria for LVH [left ventricular hypertrophy], may be normal variant," and nonspecific T-wave abnormality.  As explained by the January 2012 VA medical examiner, however, given the EKG studies performed both prior to and thereafter, the March 1994 EKG was defective and not indicative of the presence of a heart disability.  The examiner further indicated that he had reviewed the appellant's service treatment records in their entirety but could find no evidence to substantiate the claim that any degree of heart disease, nonischemic cardiomyopathy or otherwise, had been present during service.  

As set forth in more detail below, the Board has assigned the January 2012 medical opinion great probative value.  The Board also notes that the January 2012 VA medical examiner's conclusions are consistent with the findings delineated in the December 1994 VA medical examination which showed that the appellant was evaluated in light of the March 1994 EKG findings and found to exhibit no acute or chronic disorder.  Indeed, at that examination, the appellant himself acknowledged that a wire had been "mixed up" at the time of the March 1994 EKG and that previous and subsequent EKGs had all been normal.  There is no other probative evidence of record suggesting that the March 1994 EKG was indicative of an in-service heart disability or that a heart disability was otherwise present during active duty.  

In that regard, the Board has also considered the appellant's contentions to the effect that as a result of developing shortness of breath during active duty, he was evaluated by military physicians for a heart disability.  Although the appellant is certainly competent to describe symptoms such as shortness of breath and report that he was evaluated for a heart disability during active duty, the Board does not find his statements to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 

As set forth above, the appellant's service treatment records do not support the appellant's recent contentions to the effect that he was evaluated for shortness of breath or a heart disability during active duty.  Again, his service treatment records are entirely silent for any complaint of shortness of breath or a heart disability.  Indeed, at his March 1994 military retirement medical examination, the appellant himself specifically denied having or ever having had shortness breath.  Significantly, he also denied having or ever having had symptoms such as pain or pressure in his chest, palpitation or pounding heart, high blood pressure, dizziness or fainting spells, and heart trouble.  

The Board assigns far more probative weight to contemporaneous records than to the recollections of the appellant of events which occurred many years previously and which were made in the context of a claim for monetary benefits.  The Board has considered the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), but notes that it is not discounting the appellant's claim of developing in-service shortness of breath or a heart condition due solely to the lack of contemporaneous medical records supporting his assertions, but rather on various factors, including by the appellant's specific denials of having or ever having had these conditions when he left the military.  Moreover, the Board notes that given that the appellant endorsed numerous other complaints at the time of his retirement examination, the Board finds that had he actually been evaluated for shortness of breath or a heart condition by military physicians, he would have mentioned it on the report of medical history.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))).  

The Board does accept that he may have been told that he had an abnormality during service.  This would be competent as a reporting a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, as explained below, such evidence is of lessened probative value when all the evidence is considered.

Based on the foregoing, the Board finds that a heart disability, including cardiomyopathy and congestive heart failure, was not present during active duty.  Again, this conclusion is strengthened by the findings of the January 2012 VA medical examiner who indicated that he had reviewed the record and found no evidence that the cardiomyopathy or congestive heart failure had been present prior to 1994.  As set forth in more detail below, the Board has assigned this medical opinion great probative weight.  

The Board further finds that a heart disability, including cardiomyopathy and congestive heart failure, was not manifest to a compensable degree within the first post-service year.  In that regard, the record shows that the appellant was examined by VA in December 1994 in connection with his claim of service connection for an abnormal EKG.  That examination, which included a clinical evaluation, chest X-ray, and EKG, resulted in a finding that the appellant exhibited no current acute or chronic heart disability.  There is no other probative evidence of record establishing that a heart disability, including cardiomyopathy or congestive heart failure, was manifest to a compensable degree within the first post-service year. 

Although the most probative evidence of record establishes that a heart disability, including cardiomyopathy or congestive heart failure, was not present during active duty or manifest to a compensable degree within one year of separation, applicable legal criteria provide that service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see also Godfrey v. Derwinski, 2 Vet. App. 354 (1992). 

The Board has therefore reviewed the record, with particular attention to evidence discussing a relationship between the appellant's current cardiomyopathy with congestive heart failure and his active service.  

As delineated in detail above, the record on appeal contains the April 2006 statement from the appellant's physician assistant to the effect that it is possible that the appellant's cardiac problems arose while he was on active duty.  The Board, however, assigns this evidence little probative value.  First, it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  The speculative nature of the April 2006 statement significantly reduces its probative value.  

Additionally, the Board finds that the probative value of the April 2006 opinion is further reduced because it lacks an explanation, rationale, or reference to pertinent medical literature or evidence.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (observing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  In fact, the appellant's physician assistant appeared to acknowledge the limitation of his ability to provide an opinion, expressly noting that he had no medical records to review in connection with his opinion.  

The record also contains the findings of the January 2012 VA medical examiner who concluded that it is not as likely as not that the appellant's cardiomyopathy/congestive heart failure was present in service, within the first post-service year, or otherwise related to his active service or any incident therein, including the March 1994 EKG.  The Board assigns this medical opinion great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (setting forth "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  First, the Board observes that the examiner had the benefit of reviewing the appellant's claims folder in providing his opinion.  Indeed, his opinion includes specific reference to the pertinent evidence in the claims folder.  Second, the January 2012 VA medical opinion was rendered by a specialist in the field of cardiology, lending great credibility and probative weight to his conclusions regarding the matter at issue in this case.  Finally, the VA examiner provided a clear rationale for the opinion rendered, with reference to the evidence of record as well as the appellant's contentions.  These factors significantly enhance the probative value of this opinion.  

The Board has considered the appellant's contentions to the effect that service connection is warranted because his heart condition is due to "Gulf War Syndrome" which he contracted as a result of his service in the Southwest Asia theater of operations during the Gulf War.  

VA regulations provide for service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia) arising from service in Southwest Asia during the Gulf War may be compensated under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011).  That provision, however, only provides for service connection for conditions which by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  As set forth above, the appellant's heart condition has been diagnosed as cardiomyopathy with congestive heart failure.  Under these circumstances, section 1117 does not avail the appellant.  

In any event, the Board finds that the appellant's statements regarding the etiology of his current heart disability do not provide a basis upon which to grant his claim.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, even assuming for the sake of argument that the appellant were competent to opine that his current cardiomyopathy with congestive heart failure is secondary to his service in the Southwest theater of operations during the Gulf War, compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) and Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ('It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant'); with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder) and Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins), the Board finds that the probative value of the appellant's opinion is far outweighed by the January 2012 medical opinion provided by the VA cardiologist.  Again, this physician considered the entire record on appeal, which included the appellant's service records documenting his Gulf War service.  After considering the record, the VA physician, nonetheless concluded that there was no relationship between the appellant's service and his current cardiomyopathy with congestive heart failure.  

The Board accepts that cardiovascular disease is considered a chronic disease.  See, 38 U.S.C.A. § 1101.  Furthermore, if appellant establishes that he had a "chronic" cardiovascular disease that was incurred during his service, any manifestation of it at a later date represents a service-connected disability for which service connection is due unless those manifestations are clearly attributable to intervening causes.  Brannon v. Derwinski, 1 Vet.App. 314, 315 (1991).  However, a chronic cardiovascular diseae was not identified during service and even the contemporaneous records noted that the finding could have been a normal variant.  Under such circumstances, chronicity is legitimately questioned.  38 C.F.R. § 3.303(b).

In summary, the Board finds that the most probative evidence establishes that cardiomyopathy with congestive heart failure was not present during the appellant's period of active duty or manifest to a compensable degree within the first post-service year, nor is any current cardiomyopathy with congestive heart failure causally related to his active service or any incident therein.  For the reasons discussed above, the preponderance of the evidence is against the claim of service connection for cardiomyopathy with congestive heart failure.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision, the Board notes that in an April 2012 letter, the appellant claimed that both a Disabled American Veterans (DAV) representative and a VA employee had told him that because he was a "White Male ... getting a disability for anything is an uphill battle."  The appellant is expressly advised, however, that the information he recalls receiving is incorrect.  Rather, claims for VA compensation are adjudicated without regard to a veteran's race, gender, or national origin.  


ORDER

Entitlement to service connection for cardiomyopathy with congestive heart failure is denied.




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


